Citation Nr: 1814633	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction currently resides with the Philadelphia, Pennsylvania RO.

In July 2016, the Veteran testified at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.  

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the July 2016 Board hearing that his service-connected bilateral hearing loss has increased in severity since he was last examined by the VA in February 2013. 

The Veteran was issued a Statement of the Case (SOC) in connection with his claim in February 2013   Thereafter, an August 2016 VA audiological examination report was associated with the Veteran's claims file.  This examination report was not submitted by the Veteran and therefore there is no basis for a waiver under 38 C.F.R. § 20.1304(c) (2017).  Thus, this claim must be returned to the RO for consideration of the August 2016 VA audiological examination report, and issuance of a Supplemental Statement of the Case (SSOC) as warranted.

As indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  The Veteran testified at the Board hearing that he is unemployable due to his bilateral hearing loss.  Moreover, in an undated document submitted by the Veteran at the Board hearing, a private physician reported that the Veteran has continued to suffer from significant hearing loss which has caused him to leave his position as a mental health counselor.  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  This matter must be adjudicated by the RO prior to appellate consideration by the Board.  Furhter, in light of the Board's remand of the bilateral hearing loss claim, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

Accordingly, the case is REMANDED for the following action:

1.  The issue of entitlement to a compensable rating for bilateral hearing loss should be readjudicated by the AOJ on the basis of all additional evidence, particularly since the issuance of the February 2013 SOC, to include the report of the August 2016 VA audiological examination .   

2.  The AOJ should fully develop the Veteran's claim of entitlement to a TDIU, to include providing the Veteran notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, as to the TDIU claim, and providing the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AOJ. 

3.  When the development requested has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU, with consideration of all relevant evidence. 

4.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

